Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a first upstream location, a first downstream location, a second upstream location and a second downstream location.  The terms “upstream” and “downstream” require an object to which they relate (i.e. upstream/downstream of the object).  It is therefore unclear what these locations are upstream and downstream of and if that location is different for each term or the same.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent 4,277,832) in view of Tomescu (US 2020/0339244).
Regarding claim 1, Wong discloses a turbomachine (gas turbine, col. 1, l. 8) for a vehicle (gas turbine applications include vehicles such as aircraft), comprising: 
a manifold (Figure 5, conduits where flows QIN through QA and QB flow) configured to channel a flow of fluid (fuel, col. 9, l.11)) therethrough; 
a first pressure measurement device (38A) in communication with the manifold and configured to determine a first pressure difference (ΔPA); 
a second pressure measurement device (38B) in communication with the manifold and configured to determine a second pressure difference (ΔPB);
a data selector device (col. 9, ll. 8-11, microprocessors 18, 18’ and 18’’) in communication with the first pressure measurement device and the second pressure measurement device (Figure 5), wherein the data selector device receives the first pressure difference and the second pressure difference and uses a logic circuit to generate pressure signals col. 9, l. 64 – col. 10, l. 9); and 
an engine controller (col. 9, l. 34) operably coupled to the data selector device such that the engine controller receives the pressure signals indicating a pressure differential of the manifold (Figure 5, the microprocessors receives both the pressure signals to determine the pressure differential, which then is used to adjust the valves, col. 9, ll. 37-61).
Wong is silent on the logic circuit generating a single pressure signal.
Tomescu teaches a logic circuit generating a single signal from multiple signals (paragraph 17).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s invention to include the logic circuit generating a single pressure signal in order to minimize errors as suggested and taught in paragraph 17 (Tomescu discusses blade pitch angle; however, the application of multiple data points being used to give an average, over a span of time as Tomescu teaches in paragraph 19  or a spatial plane as taught in paragraph 17, decreases the impact of a single faulty sensor or sensor reading).
Regarding claim 9, Wong in view of Tomescu teach the invention as claimed and discussed above.  Wong further teaches wherein the first pressure measurement device includes a first pressure sensor (Annotated figure 5, at U1) at a first upstream location (See 112 above, this is assumed to refer to the first control valve 14A) and a second pressure sensor (at D1) at a first downstream location (See 112 above, this is assumed to refer to the first control valve 14A), and wherein the second pressure measurement device includes a third pressure sensor (at U2) at a second upstream location (See 112 above, this is assumed to refer to the second control valve 14B) and a fourth pressure sensor (at D2) at a second downstream location (See 112 above, this is assumed to refer to the second control valve 14B).

    PNG
    media_image1.png
    492
    791
    media_image1.png
    Greyscale

Regarding claim 10, Wong in view of Tomescu teach the invention as claimed and discussed above.  Wong further teaches a valve (14A) disposed in a portion of the manifold (portion through which QA flows), wherein the valve is transitionable between an open position and a closed position (col. 9, ll. 22-26).
Regarding claim 11, Wong discloses a computing system (Figure 5) for a component (Figure 5, fuel manifold: conduits where flows QIN through QA and QB flow) of a vehicle (gas turbine, col. 1, l. 8, gas turbine applications include vehicles such as aircraft), comprising: 
a first pressure measurement device (38A) in communication with the component and configured to determine a first pressure difference (ΔPA); 
a second pressure measurement device (38B) in communication with the component and configured to determine a second pressure difference (ΔPB);
a data selector device (Figure 5) in communication with the first pressure measurement device and the second pressure measurement device (Figure 5), wherein the data selector device receives the first pressure difference and the second pressure difference and uses a logic circuit to generate pressure signals col. 9, l. 64 – col. 10, l. 9); and 
a controller (col. 9, l. 34) having one or more processors (18, 18’ and 18’’’) and one or more memory devices, the one or more memory devices (col. 5, ll. 50-55) storing instructions (col. 5, ll. 45-59 describe an algorithm) that when executed by the one or more processors cause the one or more processors to perform operations (col. 5, ll. 45-59 describe an algorithm), in performing the operations, the one or more processors are configured to receive the pressure signals indicating a pressure differential of the component (Figure 5, the microprocessors receives both the pressure signals to determine the pressure differential, which then is used to adjust the valves, col. 9, ll. 37-61).
Wong is silent on the logic circuit generating a single pressure signal.
Tomescu teaches a logic circuit generating a single signal from multiple signals (paragraph 17).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s invention to include the logic circuit generating a single pressure signal in order to minimize errors as suggested and taught in paragraph 17 (Tomescu discusses blade pitch angle; however, the application of multiple data points being used to give an average, over a span of time as Tomescu teaches in paragraph 19  or a spatial plane as taught in paragraph 17, decreases the impact of a single faulty sensor or sensor reading).
Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent 4,277,832) in view of Tomescu (US 2020/0339244), and further in view of Hrach et al. (US 2016/0040604).
Regarding claims 2 and 12, Wong in view of Tomescu teach all the essential features of the claimed invention except wherein the logic circuit is configured to determine if the first pressure difference and the second pressure difference are within a predetermined pressure range.
Hrach teaches wherein the logic circuit is configured to determine if the first pressure difference and the second pressure difference are within a predetermined pressure range (paragraph 5 describes comparing two pressure difference signals to an upper and lower bound).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong in view of Tomescu’s invention to include wherein the logic circuit is configured to determine if the first pressure difference and the second pressure difference are within a predetermined pressure range in order to filter out erroneous measurements as suggested and taught by Hrach in paragraph 22.
Regarding claims 5 and 15, Wong in view of Tomescu and Hrach teach the invention as claimed and described above. Hrach further teaches wherein when the logic circuit determines that only one of the first pressure difference and the second pressure difference are within the predetermined pressure range, the logic circuit is configured to only use the one of the first pressure difference and the second pressure difference that is within the predetermined pressure range (paragraph 5 describes filtering out the signal that falls outside of the predetermined range, i.e. only using the signal that is within the predetermined range).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent 4,277,832) in view of Tomescu (US 2020/0339244) and Hrach et al. (US 2016/0040604), and further in view of Elgezabal Gomez et al. (US 2018/0156138).
Regarding claims 3 and 13, Wong in view of Tomescu and Hrach teach all the essential features of the claimed invention except wherein when the logic circuit determines that both of the first pressure difference and the second pressure difference are within the predetermined pressure range, the logic circuit is configured to determine an average of the first pressure difference and the second pressure difference.
Elgezabal Gomez teaches wherein when the logic circuit determines that both of the first measure and the second measure are within the predetermined range (paragraph 154 describes assessing that both measures are valid, i.e. in the predetermined range), the logic circuit is configured to determine an average of the first measure and the second measure (paragraph 154).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong in view of Tomescu and Hrach’s invention to include wherein when the logic circuit determines that both of the first pressure difference and the second pressure difference (in the system of Wong in view of Tomescu, Hrach and Elgezabal Gomez, the measures are the pressure differences) are within the predetermined pressure range, the logic circuit is configured to determine an average of the first pressure difference and the second pressure difference in order to eliminate random error present in both measures as suggested and taught by Elgezabal Gomez in paragraph 154.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent 4,277,832) in view of Tomescu (US 2020/0339244) and Hrach et al. (US 2016/0040604), and further in view of Muldal et al. (US 2019/0032576).
Regarding claims 4 and 14, Wong in view of Tomescu and Hrach teach all the essential features of the claimed invention except wherein when the logic circuit determines that both of the first pressure difference and the second pressure difference are outside of the predetermined pressure range, the logic circuit is configured to generate an error message.
Muldal teaches wherein when the logic circuit determines that both of the first pressure difference and the second pressure difference are outside of the predetermined pressure range, the logic circuit is configured to generate an error message (paragraph 12 describes determining when both the measured turbine gas temperature profile and the measured combustor instability differ from their predicted values by more than a predetermined threshold, i.e. the differences are outside of a predetermined range, the system indicates a fuel delivery fault, i.e. generating an error message. Paragraphs 20-23 also describe this process can be used for comparing flow numbers which are obtained by fuel pressure sensors for multiple flow manifolds (each of Muldal’s manifolds would be part of the larger manifold described by Wong) against predicted fuel flow delivery numbers, and indicating the fuel delivery fault).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong in view of Tomescu and Hrach’s invention to include wherein when the logic circuit determines that both of the first pressure difference and the second pressure difference are outside of the predetermined pressure range, the logic circuit is configured to generate an error message in order to provide a more robust fault detection system.
Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent 4,277,832) in view of Tomescu (US 2020/0339244), and further in view of McCarty et al. (US Patent 5,168,699).
Regarding claims 6 and 16, Wong in view of Tomescu teach all the essential features of the claimed invention except in response to receiving the single pressure signal, compares the single pressure signal to a predetermined range.
McCarty teaches in response to receiving the single pressure signal, compares the single pressure signal to a predetermined range (Figures 14 and 15, col. 11, ll. 21-33 describe two comparators that compare the single pressure signal to a high limit and a low limit, i.e. a predetermined range).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong in view of Tomescu’s invention to include in response to receiving the single pressure signal, compare the single pressure signal to a predetermined range in order to determine if the fuel valve is in the correct position as suggested and taught by McCarty in col. 11, ll. 41-45.
Regarding claim 7, Wong in view of Tomescu and McCarty teach the invention as claimed and described above.  McCarty further teaches wherein when the engine controller determines the single pressure signal is within the predetermined range, the engine controller detects a positive condition of the manifold (col. 11, ll. 21-33 describe the two comparators and if the pressure signal passes both, the system is in a positive condition), and wherein when the engine controller determines the single pressure signal is outside of the predetermined range, the engine controller detects a fail condition of the manifold (col. 11, ll. 21-33 describe the two comparators and if the pressure signal fails one, the valve is in the wrong position, i.e. there is a fail condition of the manifold).
Regarding claim 8, Wong in view of Tomescu and McCarty teach the invention as claimed and described above.  McCarty further teaches wherein the engine controller includes a monitoring system that indicates the positive condition or the fail condition of the manifold (Shown in figures 14 and 15 and described above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741